DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies not filed in the instant application have been filed in parent Application No. 15/858036, filed on 12/29/2017.

Claim Objections
Claims 2-3, 5, 7-10, 12, 14, 16, and 19 are objected to because of the following informalities:  
Regarding claim 2, the limitation “a length of a portion of the LED filament in the first quadrant in the side view is asymmetry to a length of a portion of the LED filament in the fourth quadrant” in lines 3-5 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be -- a length of a portion of the LED filament in the first quadrant in the side view is asymmetrical 
Regarding claim 3, the limitation “a length of a portion of the LED filament in the second quadrant in the side view is asymmetry to a length of a portion of the LED asymmetrical 
Regarding claim 5, the limitation “a another two dimensional coordinate system” in line 2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --
Regarding claims 7 and 9, the limitation “wherein refractive indexes of segments of the portion of the LED filament in the first quadrant in the top view is symmetric to…” in lines 1-2 of both claims is grammatically incorrect. The Examiner respectfully suggests amending it to be -- wherein refractive indexes of segments of the portion of the LED filament in the first quadrant in the top view are 
Regarding claims 8, 10, 12, 14, 16, and 19, each of these claims recites the term “the four quadrant” in line 3 of the claims, which is grammatically incorrect. The Examiner respectfully suggests amending it to be --the fourth quadrant-- in each of the claims to correct the typographical errors.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center of the bulb shell" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claims 2-20 are rejected due to their dependence on indefinite Claim 1.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, before the effective filing of the claimed invention, “An LED light bulb, comprising a bulb shell; a bulb base connected with the bulb shell; two conductive supports disposed in the bulb shell; a stem extending from the bulb base to inside of the bulb shell; a plurality of supporting arms disposed in the bulb shell; and an LED filament comprising a plurality of LED chips arranged in an array along an elongated direction of the LED filament; and two conductive electrodes respectively disposed at two ends of the LED filament and connected to the LED chips, wherein the two conductive electrodes are respectively connected to the two conductive supports; wherein the stem has a stand extending to a center of the bulb shell, a first end of each of the plurality of supporting arms is connected with the stand while a second end of each of the plurality of supporting arms is connected with the LED filament, wherein the LED filament is curled and at least a half of the LED filament is around the center of the bulb shell” (emphasis added).
Although LED light bulbs are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-20 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of LED light bulbs with LED filament structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875